Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of Patrick Industries, Inc. of our report dated March 13, 2015 relating to the consolidated financial statements and effectiveness of internal control over financial reporting appearing in the Annual Report on Form 10-K of Patrick Industries, Inc. for the year ended December 31, 2014 and to the reference to us under the heading “Experts” in the prospectus. /s/ Crowe Horwath LLP Crowe Horwath LLP Oak Brook, Illinois June 5, 2015
